DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This Office Action is in response to Applicants remarks filed 12/21/20.  Claims 1, 6, 8, 9, 10, 19, 26, 82, 85, 164, 198, 199, 211, 212, 216, 227 and 228 are currently amended and claims 229-244 are newly added. Claims 12, 16, 81, 91, 118, 120, 124, 125, 200-210, 213-215 and 217-226 are cancelled by the Applicants. Therefore, claims 1, 6, 8, 9, 10, 19, 26, 82, 85, 164, 198, 199, 211, 212, 216, and 227-244 are currently under consideration.
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 12/4/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Rejection Withdrawal
4. The rejection of claims 8, 9, 198 and 199 under 35 U.S.C. § 112(d) as allegedly being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends is withdrawn because of claim amendments.
5. The rejection of claims 1, 6, 8, 9, 10, 12, 16, 19, 26, 81, 82, 85, 91, 118, 120, 124, 125, 164 and 198-228 under 35 U.S.C. § 112(a) as allegedly failing to comply with the written description requirement is withdrawn because of claim amendments.
6. The rejection of claims 1, 8-10, 12, 16, 19, 26, 81, 82, 85, 91, 164 and 198-207 are provisionally on the ground of nonstatutory double patenting as allegedly being unpatentable over claims 1, 13-15, 25, 26, 28, 30-32, 36, 37, 41, 42, 47, 105, 106 and 
Conclusion
7. Claims 1, 6, 8, 9, 10, 19, 26, 82, 85, 164, 198, 199, 211, 212, 216, and 227-244 are allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone number is (571)272-0892.  The examiner can normally be reached on M-F 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEGATHEESAN SEHARASEYON/           Examiner, Art Unit 1645   

/GARY B NICKOL/           Supervisory Patent Examiner, Art Unit 1645